Title: To Thomas Jefferson from Gabriel Holmes, 6 October 1823
From: Holmes, Gabriel
To: Jefferson, Thomas


Sir
Executive Department Raleigh
Octr 6th 1823.
Your letter dated the 3rd of August, I found at my office, on my return from my plantation. I have observed with peculiar sensations the subject it embraced, & I will give you a statement in detail, of that affair.—In December 1821, the Statue of Genl Gorge Washington safely arrived in the City of Raleigh—on the occasion, there was a considerable display of Military etiquette—The novelty and solemnity of the occurrence seemed to inspire every person, present with extraordinary impulse of sensation,—a warmth and expansion of soul. that greatful hearts could only cherish, who inherrit those blessings invaluable of themselves, liberty and independence, attained by him whose representation was then before us. At this extraordinary crisis Governor Franklin laid before the House of Representatives, all the letters to, and from Mr Appleton, relative to his obtaining this incomparable tribute of respect. The result of their deliberations was, a unanimous vote of thanks with this request, that he would Accept of one hundred pounds sterling from the state of North Carolina, for the politeness manifested by him, and for the valuable asistance he had rendered the State in carrying into execution their order for procuring the Statue. This Resolution, however, was mutilated in the Senate, and on the last day of Session, was returned, amended, by striking out the valuable consideration, but retaining the complimentary part, which amendment was concurred with in the Commons.This grateful return of both Houses, I have transmitted to our Consul at Leghorn.I am happy Sir, that you have become the channel of explanation from Mr Appleton, and most cherfully anticipate a reconsideration of his claims by the ensuing General Assembly; when I shall cause to be laid before that honorable body Your letter, with the whole of the correspondence to and from Mr Appleton, and the agents of the State. His very assiduous and judicious services, were of that peculiar grade, that rendered them inestimable  to our Credit and public character.Through Mr Appletons highly cultivated judgement and taste, in prefering the Colossal Statue, Costhume and emblamatical representations on the Piedestal—by the unrivaled skill of Marquis Canova in Statuary, and by the wonderful execution of that Juvenile Artist, Trentanova, of those imposing Revolutionary emblems on the Piedestal in Bass-Relief, together with the exhibition of Classic research in Architecture by Capt: Nichols State Architect, North Carolina can justly boast of the possession of a splendid monument, unrivaled in the western Hemisphere, and a Capitol whose Eulogy by comparison is not diminished in the United—States—if we may rely on the opinions and declarations expressed by travellers foreign or domestic.Under these circumstances I cannot doubt a single moment that our state will pause to recompense amply every individual, but more especially Mr Appleton, who has contributed so conspicuously to enrich her with those exquisite specimens of the fine Arts.Accept I pray you Sir, the homage of my respect for your Manifold Services  to the United States, with assurances of my prayers for your perfect indulgence of good health in extremely old age.Your very obt ServtGabl Holmes